Title: James Madison to Nicholas P. Trist, 3 January 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 3. 1827
                            
                        
                        Your indisposition mentioned in yours of the 30th. ult: just come to hand gives me the more concern as I fear
                            it has been increased, if not occasioned by an overexertion to hasten the Report for Richmond. The delay is sufficiently
                            explained by the tediousness of the preparatory task, to say nothing of the obstacles in the severity of the season: and
                            were dispatch, of more importance than it can be deemed, it is not to be weighed agst. the consideration of your health.
                            What I have to urge on you therefore is that you make no personal sacrifice with a view to that object. There will be time
                            eno’ for interposition of the Legislature, if the Report should lead to any; and for the Memorial on the projected Court,
                            if Mr. Johnson should wait for the arrival of the Report. At all events take care of your health and be assured of my good
                            wishes for that and every other ingredient in a happy life.
                        
                            
                                James Madison
                            
                        
                    